Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to the applicant’s arguments 

The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 


    PNG
    media_image1.png
    696
    934
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1259
    media_image2.png
    Greyscale

Taveira is silent but Redmann teaches “…wherein the infrastructure corridor comprises a 
pre-defined, dedicated, 3-dimensional volume above, around, through, within, and under 
an infrastructure, (See FIG. 3 where the infrastructure corridor includes boxes where the drone is located that is under a power line or the like and it moves within path 240; see paragraph 46-50)
and wherein the navigational instructions instruct the unmanned aerial vehicle to stay within the infrastructure corridor”.  (see FIG. 11 where the air block corridor for the drone includes 1. A map of the parcel, and 2. The ground altitude 3 the structures being at 17 feet and the canopy being 46 feet and 4. Power lines being  over the southwest area of the parcel) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of REDMANN et al. with the disclosure of TAVIERA since REDMANN et al. teaches that an autonomous drone can include a number of airblocks that illustrate the town structures and where the flight paths can be provided in a license relative to the airblocks of FIG. 3.  Some can be a no fly zone but the drone can move within the airblocks for a safe and congestion free path to the destination. The drone can move within the 3d blocks to avoid a power line and buildings. See paragraph 44-46.   See abstract and paragraphs 48-55 and 66-70. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of United States Patent Application Pub. No.: US20180293898A1 to Redmann that was filed in 2015 (hereinafter “Redmann”).




    PNG
    media_image3.png
    955
    746
    media_image3.png
    Greyscale

Taveira discloses “…1. An unmanned aerial system comprising:
a propulsion unit;  (see Fig. 1d where the drone 101 includes propellers and a motor control unit and a base station 170 to provide commands to the RF transceiver 130, and antenna 131)

    PNG
    media_image4.png
    957
    655
    media_image4.png
    Greyscale
a navigation system communicatively coupled to the propulsion unit and configured and arranged to provide control inputs to the propulsion unit which affect navigation of the unmanned aerial system along an infrastructure corridor; and(see Fig. 1d where the drone 101 includes propellers and a motor control unit and a base station 170 to provide commands to the RF transceiver 130, and antenna 131 and where the uav has GPS 125, gyroscope and accelerometer 127 and an avionics system 128 and in FIG.2c the drone moves from the base 250 to the destination 210 and along path 251, 255 and 257 to the destination and avoids the areas 260a and 260b)

a transceiver communicatively coupled to the navigation system and configured and arranged to (see FIG. 1d where the drone has a RF device that communicates with the base station 170 via signal 132 and paragraph 57 where a current location and bearing are provided to the remote access point)
communicate a current position of the unmanned aerial system with a remote infrastructure corridor operator, and (see paragraph 57)
receive navigational instructions from the corridor operator to facilitate navigation of the unmanned aerial vehicle relative to the corridor and other unmanned aerial systems operating within the infrastructure corridor. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)”. 
    PNG
    media_image5.png
    776
    507
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    696
    934
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1259
    media_image2.png
    Greyscale

Taveira is silent but Redmann teaches “…wherein the infrastructure corridor comprises a 
pre-defined, dedicated, 3-dimensional volume above, around, through, within, and under 
an infrastructure, (See FIG. 3 where the infrastructure corridor includes boxes where the drone is located that is under a power line or the like and it moves within path 240; see paragraph 46-50)
and wherein the navigational instructions instruct the unmanned aerial vehicle to stay within the infrastructure corridor”.  (see FIG. 11 where the air block corridor for the drone includes 1. A map of the parcel, and 2. The ground altitude 3 the structures being at 17 feet and the canopy being 46 feet and 4. Power lines being  over the southwest area of the parcel) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of REDMANN et al. with the disclosure of TAVIERA since REDMANN et al. teaches that an autonomous drone can include a number of airblocks that illustrate the town structures and where the flight paths can be provided in a license relative to the airblocks of FIG. 3.  Some can be a no fly zone but the drone can move within the airblocks for a safe and congestion free path to the destination. The drone can move within the 3d blocks to avoid a power line and buildings. See paragraph 44-46.   See abstract and paragraphs 48-55 and 66-70. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent Application Pub. No.: US 2020/0401138 A1 to Rentz et al. that was filed in 2019 and in view of U.S. Patent NO.: US9964658B2 to Hull that was filed in 2017 and in view of Redmann. 
    PNG
    media_image6.png
    892
    1061
    media_image6.png
    Greyscale

Taveira is silent but Hull teaches “…2. The unmanned aerial system of claim 1, further including a magnetic field sensor configured and arranged to sense a magnetic field emanating from power lines within the infrastructure corridor; and
wherein the navigation system is communicatively coupled to the magnetic field sensor”  (See FIG. 4 where the electric field and magnetic field sensors provide inputs to the power line detection model for avoidance and inspection and this is output to the flight controller 430)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 


    PNG
    media_image7.png
    655
    845
    media_image7.png
    Greyscale

Taveira is silent but Rentz et al teaches “…and is further configured and arranged to navigate the unmanned aerial system along the infrastructure corridor primarily using a signal from the magnetic field sensor indicative of a distance between the unmanned aerial system and the power lines”. (see paragraph 24 where a drone can stay away from a feature of interest such as for Example a power line and or/a transformation) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of RENTZ et al. with the disclosure of Taveira since RENTZ et al. teaches that a server can provide a listing or database of environmental factors.  The drone can access that listing. The drone can avoid the areas in an automatic manner.  For example, in FIG. 6 certain areas can include bad historical weather, terrain that is very bad, power lines and other risk features. See 600-620.  The drone can then assemble the flight plan or avoid areas where there is a higher risk of collision or weather or terrain. This server can improve safety of the drones.  See abstract and paragraph 70-80 and FIG. 1-11. 
This claimed limitation is not seen in the earlier filed Provisionals 62/857006 and is not entitled to the filing date of 6-4-2021.  The provisional does not show a distance from the drone when flying to the power line in an “infrastructure corridor”. The phrase “infrastructure corridor” is not seen in the provisional 006.  

    PNG
    media_image8.png
    961
    1062
    media_image8.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann. 
Taveira is silent but Hull et al teaches “…3. The unmanned aerial system of claim 2, wherein the navigation system is further configured and arranged to determine a trajectory of the unmanned aerial system relative to the power lines based upon a change in the signal from the magnetic field sensor over time.  (see FIG. 5b where the drone provides an automatic avoidance of the power lines 524 based on the presence of the detected power lines and the magnetic field emanating from the power lines)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent Application Pub. No.: US 2020/0401138 A1 to Rentz et al. that was filed in 2019 and in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann.
Taveira is silent but Hull et al teaches “…4. The unmanned aerial system of claim 2, further including a memory unit configured and arranged to store a preloaded map of a network of infrastructure corridors;

wherein the navigation system is communicatively coupled to the memory unit and is further configured and arranged to
retrieve the preloaded map of the network of infrastructure corridors, and
based upon the signal from the magnetic field sensor over time, associate the position and/or route of the unmanned aerial system with a location and/or route on the preloaded map of the network of infrastructure corridors. (see FIG. 5b where the drone provides an automatic avoidance of the power lines 524 based on the presence of the detected power lines and the magnetic field emanating from the power lines; see FIG. 9d-e where the aircraft automatically moved above the power line along path 1-3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent Application Pub. No.: US 2020/0401138 A1 to Rentz et al. that was filed in 2019 and in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann.
Taveira is silent but Hull et al teaches “…5. The unmanned aerial system of claim 4, wherein the navigation system is further configured and arranged to analyze the signal from the magnetic field sensor over time to determine a location on the preloaded map of the network of infrastructure corridors associated with a unique magnetic signature. (see FIG. 5b where the drone provides an automatic avoidance of the power lines 524 based on the presence of the detected power lines and the magnetic field emanating from the power lines; see FIG. 9d-e where the aircraft automatically moved above the power line along path 1-3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Claims 6-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent Application Pub. No.: US 2020/0401138 A1 to Rentz et al. that was filed in 2019 and in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann.
Taveira is silent but Hull et al teaches “…6. The unmanned aerial system of claim 2, wherein the navigation system is further configured and arranged to determine a distance away from the power lines based upon the signal from the magnetic field sensor and a known power transmission characteristic of the power lines”.  (see col. 10, lines 1-64 where a 3d view of the power lines can be provided with a path to avoid the power lines in 3 axes) 
    PNG
    media_image9.png
    664
    897
    media_image9.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 
Taveira is silent but Hull et al teaches “…7. The unmanned aerial system of claim 6, wherein the known power transmission characteristic of the power lines is an electric field magnitude plot across the infrastructure corridor. (See FIG. 9c and where the plot 1-2 shows the energy and magnetic power)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Taveira is silent but Hull et al teaches “…8. The unmanned aerial system of claim 6, wherein the known power transmission characteristic of the power lines is the voltage implied. (see col. 12, lines 1-40)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann.
Taveira is silent but Hull et al teaches “…9. The unmanned aerial system of claim 1, wherein the navigation instructions from the corridor operator are indicative of when the unmanned aerial system may enter one or more corridors, or the route of corridors to be traversed between a present location and an intended destination. (see col. 12, lines 40-67 and col. 13, lines 1-11 and col. 14, line 1-60 )”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of Korean Patent Pub. No.: KR20170080354A that was filed in 2015 and in view of Redmann.
Taveira is silent but the ‘354 publication teaches “…10. The unmanned aerial system of claim 1, wherein the navigation instructions from the corridor operator are indicative of traffic along a corridor”. (see claim 1-4 and abstract and paragraph 1-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the ‘354 publication with the disclosure of Taveira since the ‘354 publication teaches that a server can formulate a virtual skyway that provides a road listing of drones that mimic the roads underneath.  In this manner, the drones can only stay in their virtual boundaries to avoid buildings and traffic.  This geofence can improve safety of the drones.  See abstract and claims 1-5. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of International Patent Application Pub. No.: WO 2014/159713 A1 to Kordari et al. that was filed in 2014 (hereinafter “Kordari”) and in view of Redmann.
Taveira is silent but Kodari teaches “….11. The unmanned aerial system of claim 1, wherein the magnetic field sensor is a primary input for the navigation system, the unmanned aerial system further including a beacon detector configured and arranged to detect beacons positioned along the infrastructure corridor indicative of a location within the infrastructure corridor; and (see paragraph 48 where the infrastructure has beacons within the building that are Bluetooth 4.0 low energy beacons; see element 102 in FIG. 1; see paragraph 33-41) (See paragraph 69 to 82; see paragraph 71 where the location of the transponder 120a is determined by triangulation to record the location of the transponder 120a in x, y, z, to provide the coordinates of the tag; see FIG. 15 where the items within the store are recorded in a map for inventory control and tracking as location tag 152 in the two dimensional map; see paragraph 166-170; see p. 71 where the location of the robot is monitored and updated as well)
the navigation system is communicatively coupled to the beacon detector and is further configured and arranged to use a signal from the beacon detector as a secondary input for navigating the unmanned aerial system within the infrastructure corridor and between adjacent infrastructure corridors. .(See paragraph 49-53 and 36 where the map is a three dimensional map; see paragraph 5 where google maps can be either two or three dimensional maps)(see elements 104 in FIG. 1; see paragraph 33-36, 41 where the cell phones can provide contextual data that is fused with the original data to improve the accuracy; for example assumptions can be made where the exits in the map are located relative to the user in the 3d map) (see paragraph 41-53) (see paragraph 33 where the sensors can be magnetic field sensors to collect the data; see paragraph 12 where a range finder can also be used).”
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Taveira with the teachings of KODARI since KODARI teaches that a mobile robot can include a LIDAR, SONAR, or RFID device and then detect a transponder within the three-dimensional environment for locating the items within a three-dimensional environment with high accuracy using tags that are a Bluetooth device.  These tags can be used to locate the robot and provide floor location markers and for triangulation of the markers and a map of an interior environmental location.    See paragraph 48-53 of Kodari. 

 


Claims 12 and 14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of Redmann.

    PNG
    media_image3.png
    955
    746
    media_image3.png
    Greyscale

Taveira discloses “…12. A method of operating an unmanned aerial system infrastructure corridor including the following steps:

    PNG
    media_image4.png
    957
    655
    media_image4.png
    Greyscale
localizing the position of a first plurality of unmanned aerial systems within the infrastructure corridor and a second plurality of unmanned aerial systems anticipated to enter the infrastructure corridor; and (see Fig. 1d where the drone 101 includes propellers and a motor control unit and a base station 170 to provide commands to the RF transceiver 130, and antenna 131) (see Fig. 1d where the drone 101 includes propellers and a motor control unit and a base station 170 to provide commands to the RF transceiver 130, and antenna 131 and where the uav has GPS 125, gyroscope and accelerometer 127 and an avionics system 128 and in FIG.2c the drone moves from the base 250 to the destination 210 and along path 251, 255 and 257 to the destination and avoids the areas 260a and 260b) (see FIG. 1d where the drone has a RF device that communicates with the base station 170 via signal 132 and paragraph 57 where a current location and bearing are provided to the remote access point)
providing navigational instructions to the first and second plurality of unmanned aerial systems with respect to access and transit through the infrastructure corridor. (see paragraph 57) . (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)”.

    PNG
    media_image1.png
    696
    934
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1259
    media_image2.png
    Greyscale

Taveira is silent but Redmann teaches “…wherein the infrastructure corridor comprises a 
pre-defined, dedicated, 3-dimensional volume above, around, through, within, and under 
an infrastructure, (See FIG. 3 where the infrastructure corridor includes boxes where the drone is located that is under a power line or the like and it moves within path 240; see paragraph 46-50)
and wherein the navigational instructions instruct the unmanned aerial vehicle to stay within the infrastructure corridor”.  (see FIG. 11 where the air block corridor for the drone includes 1. A map of the parcel, and 2. The ground altitude 3 the structures being at 17 feet and the canopy being 46 feet and 4. Power lines being  over the southwest area of the parcel) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of REDMANN et al. with the disclosure of TAVIERA since REDMANN et al. teaches that an autonomous drone can include a number of airblocks that illustrate the town structures and where the flight paths can be provided in a license relative to the airblocks of FIG. 3.  Some can be a no fly zone but the drone can move within the airblocks for a safe and congestion free path to the destination. The drone can move within the 3d blocks to avoid a power line and buildings. See paragraph 44-46.   See abstract and paragraphs 48-55 and 66-70. 

 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent Application Pub. No.: US 2020/0401138 A1 to Rentz et al. that was filed in 2019 and in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann.
Hull teaches “…13. The method of claim 12, further including the use of a plurality of overlapping balancing areas to monitor and control access and transit through a plurality of infrastructure (See FIG. 4 where the electric field and magnetic field sensors provide inputs to the power line detection model for avoidance and inspection and this is output to the flight controller 430)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

    PNG
    media_image7.png
    655
    845
    media_image7.png
    Greyscale

Rentz et al teaches “… corridors within an infrastructure corridor network by the first and second plurality of unmanned aerial systems”. ”. (see paragraph 24 where a drone can stay away from a feature of interest such as for Example a power line and or/a transformation)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of RENTZ et al. with the disclosure of Taveira since RENTZ et al. teaches that a server can provide a listing or database of environmental factors.  The drone can access that listing. The drone can avoid the areas in an automatic manner.  For example, in FIG. 6 certain areas can include bad historical weather, terrain that is very bad, power lines and other risk features. See 600-620.  The drone can then assemble the flight plan or avoid areas where there is a higher risk of collision or weather or terrain. This server can improve safety of the drones.  See abstract and paragraph 70-80 and FIG. 1-11. 

    PNG
    media_image1.png
    696
    934
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1259
    media_image2.png
    Greyscale

Taveira is silent but Redmann teaches “…wherein the infrastructure corridor comprises a 
first infrastructure corridor and 
wherein at least one of the plurality of overlapping balancing 
areas comprises a junction between the first infrastructure corridor and a second infrastructure corridor. (See FIG. 3 where the infrastructure corridor includes boxes that are adjacent and a space between the boxes that is a junction between them and path 240 moves through the junction area and where the drone is located that is under a power line or the like and it moves within path 240; see paragraph 46-50) (see FIG. 11 where the air block corridor for the drone includes 1. A map of the parcel, and 2. The ground altitude 3 the structures being at 17 feet and the canopy being 46 feet and 4. Power lines being  over the southwest area of the parcel) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of REDMANN et al. with the disclosure of TAVIERA since REDMANN et al. teaches that an autonomous drone can include a number of airblocks that illustrate the town structures and where the flight paths can be provided in a license relative to the airblocks of FIG. 3.  Some can be a no fly zone but the drone can move within the airblocks for a safe and congestion free path to the destination. The drone can move within the 3d blocks to avoid a power line and buildings. See paragraph 44-46.   See abstract and paragraphs 48-55 and 66-70. 

Taveira discloses “…14. The method of claim 12, further including tracking each unmanned aerial system as it enters, exits, and traverses through the infrastructure corridor. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)”.
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent Application Pub. No.: US 2020/0401138 A1 to Rentz et al. that was filed in 2019 and in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann. 
    PNG
    media_image6.png
    892
    1061
    media_image6.png
    Greyscale

Taveira is silent but Hull teaches “…15. | The method of claim 12, wherein the step of localizing the position of the first plurality of unmanned aerial systems within the infrastructure corridor includes sensing a magnetic field (See FIG. 4 where the electric field and magnetic field sensors provide inputs to the power line detection model for avoidance and inspection and this is output to the flight controller 430)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 


    PNG
    media_image7.png
    655
    845
    media_image7.png
    Greyscale

Taveira is silent but Rentz et al teaches “… at each of the first plurality of unmanned aerial systems to determine a relative position of the respect unmanned aerial system to power lines within the infrastructure corridor” ”. (see paragraph 24 where a drone can stay away from a feature of interest such as for Example a power line and or/a transformation) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of RENTZ et al. with the disclosure of Taveira since RENTZ et al. teaches that a server can provide a listing or database of environmental factors.  The drone can access that listing. The drone can avoid the areas in an automatic manner.  For example, in FIG. 6 certain areas can include bad historical weather, terrain that is very bad, power lines and other risk features. See 600-620.  The drone can then assemble the flight plan or avoid areas where there is a higher risk of collision or weather or terrain. This server can improve safety of the drones.  See abstract and paragraph 70-80 and FIG. 1-11. 

    PNG
    media_image8.png
    961
    1062
    media_image8.png
    Greyscale

.
Claims 16-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent NO.: US9964658B2 to Hull and in view of Redmann.
Taveira is silent but Hull et al teaches “…16. The method of claim 12, wherein the step of providing navigational instructions to the first and second plurality of unmanned aerial systems with respect to access and transit through the infrastructure corridor includes assigning each of the unmanned aerial systems to individual flightpath grid layers within a flightpath of the infrastructure corridor. (see FIG. 5b where the drone provides an automatic avoidance of the power lines 524 based on the presence of the detected power lines and the magnetic field emanating from the power lines)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Taveira is silent but Hull et al teaches “…17. The method of claim 12, further including
operating the first and second plurality of unmanned aerial systems within the infrastructure corridor based on the navigational instructions received, and
temporarily deviating from the navigational instructions in response to obstacles within a flight path of a respective unmanned aerial system of the first or second plurality of unmanned aerial systems. (see FIG. 5b where the drone provides an automatic avoidance of the power lines 524 based on the presence of the detected power lines and the magnetic field emanating from the power lines)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HULL et al. with the disclosure of TAVIERA since HULL et al. teaches that an autonomous drone can include in FIG. 4 a number of magnetic field sensors 410 for determining the magnetic field in the Hx, Hy, and Hz axes and also electric field sensors 405 that can measure the magnetic field in the Ex, Ey and Ez axes direction.  The device also can have an automatic avoidance module and a detection module.  See blocks 423-427. For example, in FIG. 9c, the drone can detect the power line as the magnetic field passes a threshold and then can plot a path to avoid the power line as 1-2. This server can improve safety of the drones as they cannot accidentally hit a power line which can cause significant damage to the rotors and tail.  See abstract and col. 9, lines 20 to col. 12, line 40 of Hull. 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of International Patent Application Pub. No.: WO 2018165567 A1 to Moshe and in view of REdmann.  
Taveira is silent but Moshe teaches “…18. The method of claim 12, further including operating the unmanned aerial system infrastructure corridor with demand-based access pricing. (see paragraph 31-37)”. 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Taveira with the teachings of Moshe since Moshe teaches that a drone can be rented based on a price of 2,000 dollars or 2500 dollars based on demand and quotes for 3 days. Once the time elapses then the access to the drone is ended.  This can provide compensation that is appropriate for use of the drones.    See paragraphs 31-38. 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in further in view of U.S. Patent Application Pub. No.: US 2020/0057133A1 to Arteaga et al. and in view of Redmann.
Taveira is silent but Arteaga teaches “..19. The method of claim 12, further including operating the unmanned aerial system infrastructure corridor with auction-based access when demand for infrastructure corridor access or throughput exceeds supply. (see paragraph 85). 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Taveira with the teachings of Arteaga since Areaga teaches that a drone can be rented based on an auction price.  This can provide higher compensation for the use of the drones for exclusive access to a controlled area.  See paragraphs 80-85. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668